Citation Nr: 1042729	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-17 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a skin 
disorder, claimed as chloracne/skin disorder, and if so, whether 
service connection is warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his ex-wife




ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in March 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In August 2010, the Veteran testified during a hearing before the 
undersigned Veterans Law Judge at the Huntington, West Virginia 
RO.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a skin 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In January 2005, the RO denied the Veteran's service 
connection claim for chloracne and the Veteran did not appeal 
this decision within one year from the date of the rating 
decision.

2.  Evidence associated with the claims file since the January 
2005 rating decision was not of record at the time of such 
decision and relates to an unestablished fact necessary to 
substantiate the Veteran's service connection claim for a skin 
disorder.



CONCLUSIONS OF LAW

1.  The January 2005 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  The evidence received subsequent to the January 2005 rating 
decision is new and material and the claim of entitlement to 
service connection for a skin disorder is reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a)  (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  For 
reasons explained in detail below, the Veteran's claim of 
entitlement to service connection for a skin disorder is found to 
be reopened by way of the submission of new and material 
evidence.  Thus, no further notification or assistance is 
necessary to develop facts pertinent to that issue.  

II.  New and Material Evidence

An unappealed rating decision in January 2005 denied the 
Veteran's claim of entitlement to service connection for 
chlorance on the basis that the service treatment records did not 
show treatment for chlorance in service, there is no evidence of 
a current diagnosis of chlorance or a skin condition and there is 
no evidence of a nexus between the claimed condition and military 
service.  The relevant evidence of record at the time of the 
rating decision consisted of service treatment records and VA 
treatment records dated from January 2000 to September 2004.  The 
Veteran did not file a notice of disagreement with the January 
2005 rating decision within the one-year time limit.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

A finally decided claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108 (West 
2002).  "New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing evidence 
that by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2010).  When determining whether the claim should 
be reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  
Competency of new evidence, however, is not presumed. 

In September 2006, the Veteran submitted a request to reopen his 
compensation claim for chloracne and/or skin disorder.  Evidence 
received since the January 2005 rating decision includes VA 
treatment records dated from April 1989 to July 1989 and from 
September 2005 to January 2010, a VA examination and opinion 
dated in June 2009, the Veteran's statements in support of his 
claim and lay statements from family and friends.  The VA 
treatment records, VA examination and lay statements are 
considered new, because this evidence was not of record at the 
time of the January 2005 decision and it is not cumulative or 
redundant of previous evidence.  In addition, the evidence is 
material as the VA treatment records document a current diagnosis 
of a skin disorder.  Furthermore, the Veteran and his friends and 
family assert that he has had the same symptoms of a skin 
disorder since military service.  Thus, the Board finds the new 
evidence relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  Such evidence 
is so significant that it must now be considered in order to 
decide fairly the merits of the claim.  Accordingly, the 
Veteran's claim of entitlement to service connection for a skin 
disorder is reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a skin disorder is reopened 
and the appeal is granted to that extent only.


REMAND

After a review of the record, the Board has determined that 
further evidentiary development is necessary before the Board can 
adjudicate the service connection issue on appeal.  

In this regard, the claims file contains a June 2009 VA 
examination and opinion.  The examiner provided the opinion that 
the Veteran's claimed basal cell carcinoma and squamous cell 
carcinoma is less likely secondary to the minor skin ulceration 
on his left forearm during service.  The examiner explained that 
the first treatment for basal or squamous cell carcinoma was in 
November 2006, 35 years following sun exposure during Vietnam.  
The epidermis in all specimens raises the suspicion of a 
condition known as epidermodysplasia verruciformis, which is an 
extremely rare autosomal recessive genetic, hereditary skin 
disorder associated with high risk of carcinoma in the skin.  

The Board concludes the medical opinion is inadequate in several 
respects.  First, although the examiner correctly notes the skin 
cancer diagnosis in 2006, there is no discussion of the 1989 
diagnosis of vesicular rash of the upper extremities.  At that 
time the Veteran reported a history of recurrent well-localized 
vesicular rash on the upper extremities.  That 1989 record is 
corroborated by the lay statements from the Veteran, his friends 
and family regarding the onset and continuity of symptoms 
relating to a skin disorder.  Second, although no skin condition 
presumptively associated with herbicide exposure is shown, the 
Veteran can still establish direct service connection.  
Considering the credibility of his statements, an opinion is 
needed that addresses this aspect of the claim.  Based on the 
foregoing, the Board finds that another VA examination and 
opinion is necessary

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with a VA examination 
to determine the etiology of any skin 
disorder that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary should be accomplished 
and all findings reported in detail.  The 
claims file should be made available for 
review in connection with the examination 
and the examiner should note in the report 
that s/he reviewed the file.  

The examiner should provide an opinion on: 
*	Whether it is at least as likely as 
not (i.e., a fifty percent or greater 
probability) that any of the 
Veteran's diagnosed skin disorders is 
related to active military service to 
include the ulceration noted in 
service?  
*	Whether it is at least as likely as 
not (i.e., a fifty percent or greater 
probability) that any of the 
Veteran's diagnosed skin disorders is 
related to exposure to herbicides 
during service? 

The examiner should provide a complete 
rationale for all conclusions reached.  
The examiner is requested to discuss the 
Veteran, his friends and his family's lay 
statements of continuity of symptoms of a 
skin disorder since military service in 
his or her rationale and the complaints of 
and treatment for skin lesions in 1989.    

2.	Upon completion of the foregoing, the RO 
should readjudicate the Veteran's claim of 
entitlement to service connection for a 
skin disorder, based on a review of the 
entire evidentiary record.  If the 
benefits sought on appeal remains denied, 
the RO should provide the Veteran and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  Thereafter, subject 
to current appellate procedure, the case 
should be returned to the Board for 
further consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


